  8:19-cr-00382-BCB-SMB Doc # 102 Filed: 04/16/21 Page 1 of 2 - Page ID # 247




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                        Plaintiff,
        vs.                                                             8:19-CR-382

   MORGAN C. BROWN and PEDRO
   TORRES,                                                 FINAL ORDER OF FORFEITURE

                        Defendants.


       This matter is before the Court upon the United States of America=s Motion for Final Order

of Forfeiture (Filing 97). The Court reviews the record in this case and finds as follows:

   1. On January 29, 2021, the Court entered a Preliminary Order of Forfeiture (Filing 85)

       forfeiting defendant Morgan C. Brown’s interest in the following Property:

       •   $11,480.00 U.S. currency;
       •   $8,458.00 U.S. currency;
       •   $9,000 U.S. currency;
       •   $4,350.00 U.S. currency; and
       •   $1, 300.00 U.S. currency.

   2. On April 8, 2021, the United States filed a Declaration of Publication regarding the posting

       of Notice of criminal forfeiture on an official internet government forfeiture site,

       www.forfeiture.gov. Filing 96.

   3. The United States has advised the Court that no party has filed a petition to assert a claim

       for the Property. From a review of the Court file, the Court finds that no person or entity

       has filed a petition.

   4. Thus, the United States of America=s Motion for Final Order of Forfeiture (Filing 97)

       should be granted.

IT IS ORDERED:
  8:19-cr-00382-BCB-SMB Doc # 102 Filed: 04/16/21 Page 2 of 2 - Page ID # 248




       1. The United States of America’s Motion for Final Order of Forfeiture (Filing 97) is

       granted;

       2. All right, title, and interest in and to the Property held by any person or entity is hereby

       forever barred and foreclosed.

       3. The Property is hereby forfeited to the United States of America.

       4. The United States is directed to forfeit the Property in accordance with law.

Dated this 16th day of April, 2021.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                 2
